[Cite as State v. Layne, 2011-Ohio-1621.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :      JUDGES:
                                               :
                                               :      Hon. William B. Hoffman, P.J.
                       Plaintiff-Appellee      :      Hon. Sheila G. Farmer, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :      Case No. 10 CA 0023
ANGELA LAYNE                                   :
                                               :
                                               :
                       Defendant-Appellant     :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Fairfield County Court of
                                                   Common Pleas Case No. 09 CR 209


JUDGMENT:                                          AFFIRMED

DATE OF JUDGMENT ENTRY:                            March 31, 2011


APPEARANCES:

For Plaintiff-Appellant:                              For Defendant-Appellee:

JAMES L. DYE                                          GREGG MARX
P.O. Box 161                                          201 South Broad Street, 4th Floor
Pickerington, Ohio 43147                              Lancaster, Ohio 43130
[Cite as State v. Layne, 2011-Ohio-1621.]


Delaney, J.

         {¶1}     Defendant-Appellant, Angela Layne, appeals the judgment of the Fairfield

County Court of Common Pleas, convicting her of one count of Deception to Obtain a

Dangerous Drug, a felony of the second degree, one count of Deception to Obtain a

Dangerous Drug, a felony of the third degree, one count of Deception to Obtain a

Dangerous Drug, a felony of the fourth degree, two counts of Trafficking in Drugs,

felonies of the fourth degree, and three counts of Trafficking in Drugs, felonies of the

fifth degree. The State of Ohio is Plaintiff-Appellee.

         {¶2}     In September, 2007, Agent William Padgett of the State of Ohio Pharmacy

Board began an investigation into a group of individuals who were traveling to Florida,

obtaining prescriptions in Florida and filling them in Ohio for dangerous drugs.1 The

investigation became stagnant for approximately two years until March, 2009.

         {¶3}     On March 28, 2009, Agent Padgett received information that Appellant

was attempting to fill a prescription from Florida in Fairfield County, Ohio.                               Agent

Padgett traveled to the pharmacy and approached Appellant as she was at the

pharmacy window and showed her his Pharmacy Board credentials, including his badge

and his identification. He escorted Appellant to the break room in the pharmacy and

questioned her for approximately an hour. He did not Mirandize her before questioning

her.

         {¶4}     On March 30, 2009, Agent Padgett again met with Appellant, along with

two members of the Major Crimes Unit Task Force, at a park. Appellant reiterated the

information that she conveyed during the first meeting to the detectives of the Major


1
  The State of Ohio does not provide its own Statement of the Case or Facts; therefore, we presume that they accept
the Appellant’s Statement of the Case and Facts as being accurate.
Fairfield County, Case No. 10 CA 0023                                                    3

Crimes Unit. Appellant was not advised of her Miranda rights, but agreed to meet the

officers and Agent Padgett at the park and answered questions.

        {¶5}   At the conclusion of the conversation, Appellant agreed to provide the

detectives with information regarding the prescription drug ring.      Appellant failed to

contact the detectives, and a warrant was issued for her arrest for her part in the drug

ring.

        {¶6}   Appellant contacted Agent Padgett and stated that she knew about the

warrant and asked if he would drive her to the police station so that she could turn

herself in. Agent Padgett stated that no incriminating comments were made during that

ride that he can recall.

        {¶7}   The fourth contact between Agent Padgett and Appellant occurred at the

Fairfield County Jail. Appellant requested that Agent Padgett visit her at the jail so that

she could speak to him regarding her bond and charges. No evidence was presented

that Appellant made any incriminating statements, or that Agent Padgett asked

Appellant any questions.

        {¶8}   Appellant was indicted on June 26, 2009, on a fourteen count indictment

alleging one count each of Deception to Obtain a Dangerous Drug, in violation of R.C.

2925.22(A), as felonies of the second, third, and fourth degrees; three counts of

Trafficking in Drugs, in violation of R.C. 2925.03(A)(1), felonies of the fourth degree;

three counts of Trafficking in Drugs, in violation of R.C. 2925.03(A)(1), felonies of the

fifth degree; three counts of Aggravated Trafficking in Drugs, in violation of R.C.

2925.03(A)(1), felonies of the second degree; and two counts of Aggravated Trafficking
Fairfield County, Case No. 10 CA 0023                                                    4


in Drugs, in violation of R.C. 2925.03(A)(1), felonies of the third degree. Appellant

initially pled not guilty to all counts.

       {¶9}    On September 10, 2009, Appellant filed a Motion to Suppress, requesting

that all statements or evidence obtained as a result of the investigation of the Ohio State

Board of Pharmacy be suppressed. The State filed responses on October 12, 2009,

and November 18, 2009. Appellant filed a supplemental memorandum on November

13, 2009. A hearing was held on October 12, 2009, and November 5, 2009.

       {¶10} On Jaunary 27, 2010, the trial court issued a written decision, denying

Appellant’s Motion. Appellant subsequently entered a no contest plea to Counts 1, 2, 3,

4, 6, 8, 9, and 12 of the indictment, and was sentenced to an aggregate term of thirteen

years, six months in prison.

       {¶11} Appellant       now appeals the decision of the trial court and raises one

Assignment of Error:

       {¶12} “I.       THE TRIAL COURT            ERRED AND THEREBY DEPRIVED

APPELLANT OF DUE PROCESS OF LAW AS GUARANTEED BY THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

COMPARABLE PROVISIONS OF THE OHIO CONSTITUTION BY FAILING TO

SUPPRESS EVIDENCE OBTAINED FROM THE DEFENDANT WITHOUT FIRST

ADVISING THE DEFENDANT OF HER RIGHT TO REMAIN SILENT OR HER OTHER

MIRANDA RIGHTS.”

                                             I.

       {¶13} In Appellant’s sole assignment of error, she argues that the trial court

erred in failing to suppress her statements to Agent Padgett and the Major Crimes
Fairfield County, Case No. 10 CA 0023                                                        5


Detectives during the investigation of the prescription drug ring that she was involved in.

We disagree.

       {¶14} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long (1998), 127 Ohio App.3d 328,

713 N.E.2d 1. During a suppression hearing, the trial court assumes the role of trier of

fact and, as such, is in the best position to resolve questions of fact and to evaluate

witness credibility. State v. Brooks, (1996), 75 Ohio St.3d 148, 661 N.E.2d 1030. A

reviewing court is bound to accept the trial court’s findings of fact if they are supported

by competent, credible evidence. State v. Metcalf (1996), 111 Ohio App.3d 142, 675

N.E.2d 1268. Accepting these facts as true, the appellate court must independently

determine as a matter of law, without deference to the trial court’s conclusion, whether

the trial court’s decision meets the applicable legal standard. State v. Williams (1993),

86 Ohio App.3d 37, 619 N.E.2d 1141.

       {¶15} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See State v.

Fanning (1982), 1 Ohio St.3d 19, 1 Ohio B. 57, 437 N.E.2d 583; and State v. Klein

(1991), 73 Ohio App.3d 486, 597 N.E.2d 1141. Second, an appellant may argue that

the trial court failed to apply the appropriate test or correct law to the findings of fact. In

that case, an appellate court can reverse the trial court for committing an error of law.

See State v. Williams (1993), 86 Ohio App.3d 37, 619 N.E.2d 1141.                  Finally, an

appellant may argue the trial court has incorrectly decided the ultimate or final issues
Fairfield County, Case No. 10 CA 0023                                                      6


raised in a motion to suppress. When reviewing this type of claim, an appellate court

must independently determine, without deference to the trial court’s conclusion, whether

the facts meet the appropriate legal standard in any given case. State v. Curry (1994),

95 Ohio App.3d 623, 620 N.E.2d 906.

       {¶16} A person must be in police custody before they can invoke the protections

of the Fifth Amendment. Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16

L.Ed.2d 694. For Miranda to apply, it must first be established that the subject being

interrogated was indeed “in custody.” In the court below, as well as before this Court,

the State urges an initial finding that Appellant was not “in custody” during the first three

interviews with Agent Padgett and the Major Crimes Unit detectives. Therefore,

according to the State, compliance with Miranda was unnecessary.

       {¶17} We agree.      Appellant’s first statement was made at a pharmacy, in a

break room, where Appellant was free to leave. Agent Padgett had no arrest authority,

did not have handcuffs, and he indicated that he offered to go out to tell Appellant’s

family who was waiting with her what was going on and that she would be out later.

Appellant agreed that she did not wish to speak in public with Agent Padgett, but that

she did not believe that she could decline to go with him.

       {¶18} Appellant met Padgett and two detectives from the Major Crimes Unit

Task Force at a park for her second set of statements, which mirrored her first set of

statements. She was seated in the backseat of Agent Padgett’s car, but the car was not

locked and she was free to leave. She voluntarily drove herself to the park to talk with

the men. Even after making inculpatory statements, Appellant was not arrested and
Fairfield County, Case No. 10 CA 0023                                                  7


agreed to contact the detectives later that week with additional information on others

involved in the drug ring.

       {¶19} Appellant’s third encounter with Agent Padgett occurred when she called

him and asked him to drive her to the police station so that she could turn herself in

when she realized there was a warrant for her arrest. According to Agent Padgett,

Appellant did not make any inculpatory statements during the ride and that most of her

comments were directed towards giving him directions to the jail. He even left her in the

front seat of the car alone, with the car running, and Appellant stayed in the car.

       {¶20} The fourth and final encounter between Agent Padgett and Appellant

occurred while Appellant was in custody. However, the meeting occurred at Appellant’s

request. Agent Padgett asked no questions of her and Appellant asked him about

getting her bond reduced. There is no evidence that Appellant made any statements in

response to questioning by Agent Padgett in the jail.

       {¶21} Accordingly, Appellant’s assignment of error is overruled.
Fairfield County, Case No. 10 CA 0023                                             8


      {¶22} For the foregoing reasons, the judgment of the Fairfield County Court of

Appeals is affirmed.

By: Delaney, J.

Hoffman, P.J. and

Farmer, J. concur.



                                        HON. PATRICIA A. DELANEY



                                        HON. WILLIAM B. HOFFMAN



                                        HON. SHEILA G. FARMER
[Cite as State v. Layne, 2011-Ohio-1621.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                  :
                                               :
                       Plaintiff-Appellee      :
                                               :
                                               :
-vs-                                           :    JUDGMENT ENTRY
                                               :
ANGELA LAYNE                                   :
                                               :
                       Defendant-Appellant     :    Case No. 10 CA 0023
                                               :




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Fairfield County Court of Common Pleas is affirmed. Costs assessed

to Appellant.



                                                   _________________________________
                                                   HON. PATRICIA A. DELANEY


                                                   _________________________________
                                                   HON. WILLIAM B. HOFFMAN


                                                   _________________________________
                                                   HON. SHEILA G. FARMER